‘AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America
v.

Ramiro Ramos-Gonzalez

REGISTRATION NO. 91691298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

Page 1 of | A

JUDGMENT IN A CRIMINAL CASE
(For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-24463

Carolyn L Overy

 

Defendant's Attorfey jp i : Freee , 5

haan Cow: asad

 

 

NOV 27 2c%g

 

 

CLERK US DISTRICT GOUHT

 

L] was found guilty to count(s)

 

By MAEAN DISTRICT OF CALIFORNIA

 

DEPUTY

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the ie following offense(s):

after a plea of not guilty,
Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor)

[] The defendant has been found not guilty on count(s)

1

Count Number(s)

 

dismissed on the motion of the United States.

 

(1) Count(s)

. IMPRISONMENT |
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:

| \/ “fe
C] TIME SERVED aN days

Xl Assessment: $10 WAIVED W& Fine: WAIVED.

 

J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

“] Court recommends defendant be deported/removed with relative,

 

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and-special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Received Jk LL

DUSM

  

  

Clerk’s Office Copy

Wednesday, November 27, 2019 —

 

Date of Imposition of Sentence

 

Cereb wea STANLEYA- BOONE
ED STATES MAGISTRATE JUDGE ©

3:19-mj-24463

 

 
